PER CURIAM'.
In the above cause an appeal is sought to be taken from a judgment of the circuit court entered on the 18th day of July, 1929, and from an order of said court denying defendant's motion for a new trial in said action. Certified copy of the notice of appeal was filed in this court on December 23d, 1929, and the original notice of appeal has not been filed. There has been no extension of time, and no brief has been filed, by appellant. On February 28th, the appeal from the order denying the motion for a new trial was dismissed. 229 N. W. 390.
Therefore, pursuant to rule 3 of this court, the appeal must be deemed abandoned, and the judgment appealed from is affirmed.